DETAILED ACTION
This action is responsive to communications: Amendment filed on 5/8/2021. 
Claims 27 – 28, 30 – 33, 35 – 36, 39 – 42, 45, 47, 49, and 51 – 55 are pending in the case. Claim 27 is independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 – 28, 30, 31, 33, 39 – 42, 45, 47, 49, and 51 – 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20140030679 A1), and further in view of Hicks et al. (US 20150367233 A1).
Regarding claim 27: Wong teach at least one projecting device adapted to project each of said plurality of challenge steps onto the projection surface according to a sequence of said plurality of challenge steps (paragraph block(s) 0016 and 0019);

Wong teach instructions to receive a selection of a selected challenge including a said plurality of challenge steps to be projected by said projecting device (paragraph block(s) 0031 and 0036); and
Wong teach a challenge preparation module including instructions to process said selected challenge in accordance with characteristics of at least one of said projecting device, a projection surface, and ambient conditions, to form, for each challenge step of the selected challenge, a projectable challenge step for projection by said at least one projecting device (paragraph block(s) 0036, 0037, 0040) and to provide each said projectable challenge step, to said projecting device for projecting thereof according to said sequence of said plurality of challenge steps (paragraph block(s) 0031 and 0040); and 
Wong teach a housing accommodating said at least one projecting device and said controller (paragraph block(s) 0039).
Wong do not explicitly teach a non-transitory computer readable storage medium storing software modules including instructions to be executed by said processor
Hicks et al. teach a non-transitory computer readable storage medium storing software modules including instructions to be executed by said processor (paragraph block(s) 0044, 0064, 0079 and 0082)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. 

Regarding claim 28, Wong do not explicitly teach further comprising a transceiver for enabling communication between said controller and a network, and wherein said at least one challenge repository includes a remote challenge repository remote from said system, and in communication with said controller via said transceiver.
Hicks et al. teach further comprising a transceiver for enabling communication between said controller and a network, and wherein said at least one challenge repository includes a remote challenge repository remote from said system, and in communication with said controller via said transceiver (paragraph block(s) 0029, 0033, and 0035)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain ways of connecting to a network for the transfer of files), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 30, Wong teach wherein said at least one challenge repository includes an integral challenge repository forming part of said system and is accommodated within said housing (paragraph block(s) 0031 and 0039).

Regarding claim 31, Wong do not explicitly teach wherein said housing includes a port adapted for receipt of a computer memory including a removable challenge repository, and said at least one challenge repository includes said removable challenge repository stored on a computer memory adapted to be associated with said system by insertion of said computer memory into said port.
Hicks et al. teach wherein said housing includes a port adapted for receipt of a computer memory including a removable challenge repository, and said at least one challenge repository includes said removable challenge repository stored on a computer memory adapted to be associated with said system by insertion of said computer memory into said port (paragraph block(s) 0079 and 0082)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain various types of computer readable media for the storage of files), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 33, Wong do not explicitly teach further comprising a transceiver for enabling communication between said controller and a network and an additional computing device in communication with said controller via said transceiver, wherein said user interface additionally comprises a user interface provided on a display of said additional computing device.
Hicks et al. further comprising a transceiver for enabling communication between said controller and a network and an additional computing device in communication with said controller via said transceiver, wherein said user interface additionally comprises a user interface provided on a display of said additional computing device (paragraph block(s) 0029, 0033, and 0035)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain ways of connecting to a network for the transfer of files), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 39, Wong teach wherein said response capturing device comprises an image capturing device adapted to capture at least one image of said projection surface including said at least one user response provided on said projection surface (paragraph block(s) 0041 and 0042).

Regarding claim 40, Wong teach wherein: said image capturing device is adapted to capture at least one image of said projection surface and of a vicinity thereof; said instructions to analyze include instructions to analyze said at least one image to determine whether said response to said projectable challenge step was provided in a correct manner; and said instructions to provide feedback include instructions to provide feedback relating to a manner in which said response to said challenge was provided by the user (paragraph block(s) 0041 and 0042).

Regarding claim 41, Wong do not explicitly teach wherein said response capturing device comprises an audio capturing device adapted to capture an audio response of said user to said projectable challenge step
Hicks et al. teach wherein said response capturing device comprises an audio capturing device adapted to capture an audio response of said user to said projectable challenge step (paragraph block(s) 0053, 0057, 0163 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain ways of outputting sound), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 42, Wong teach wherein said feedback module includes instructions to project said feedback onto said projection surface using said projecting device (paragraph block(s) 0048).

Regarding claim 45, Wong do not explicitly teach wherein said feedback module includes at least one of instructions to provide said feedback audibly via a speaker and instructions to transmit said feedback to a remote location, via a network
Hicks et al. teach wherein said feedback module includes at least one of instructions to provide said feedback audibly via a speaker and instructions to transmit said feedback to a remote location, via a network (paragraph block(s) 0053 and 0054).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain ways of outputting sound), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 47, Wong teach wherein said challenge includes at least one of: an arithmetic problem challenge; a spelling challenge; a connecting dots challenge; a puzzle challenge; a maze challenge; a phonetic challenge; a portrait drawing challenge; a matching game challenge; and a board game challenge (paragraph block(s) 0016, 0041 and 0042).

Regarding claim 48, Wong teach wherein said challenge preparation module includes at least one of: instructions to change a format of an image or a video of said selected challenge; instructions to scale said image or said video of said selected challenge to a size suitable for said projecting by said projecting device; instructions to scale said image or said video of said selected challenge to a size suitable for projection onto said projection surface; instructions to divide said video of said selected challenge into a plurality of frames; instruction to apply at least one filter to said image; instructions to compensate for at least one of optical, geometric, and chromatic distortions arising from physical limitations of said projecting device; and instructions to compensate for at least one of optical, geometric, and chromatic distortions arising from physical limitations of said projection surface (paragraph block(s) 0037, 0040 and 0041).

Regarding claim 49, Wong do not explicitly teach further comprising at least one speaker, wherein said challenge further includes an audio component, and said controller is adapted to provide said audio component to said user via said speaker
Hicks et al. teach further comprising at least one speaker, wherein said challenge further includes an audio component, and said controller is adapted to provide said audio component to said user via said speaker (paragraph block(s) 0031, 0054, and 0057).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hicks et al. with the teachings of Wong because all the claimed elements were known in the prior 

Regarding claim 50, Wong teach wherein said challenge includes at least one of a writing challenge and a drawing challenge (paragraph block(s) 0041 and 0042).

Regarding claim 51, Wong teach wherein said at least one projecting device is adapted to automatically transition from projecting a first of said plurality of challenge steps to projection of a subsequent one of said plurality of challenge steps, after a predetermined duration of projecting said first of said plurality of challenge steps (paragraph block(s) 0031).

Regarding claim 52, Wong teach wherein said instructions to receive said selection of said selected challenge include instructions to automatically select said selected challenge based on a user profile of the user, said user profile including information about the user, said information including at least one of an age of the user, a challenge completion level of the user, information relating to educational needs of the user, information relating to therapeutic needs of the user, and user preferences (paragraph block(s) 0036 – 0038).

Regarding claim 53, Wong teach further comprising a response capturing device adapted to capture at least one user response to each of said plurality of challenge steps (paragraph block(s) 0035 and 0041), wherein said non-transitory computer readable storage medium further has stored: a response analysis module including instructions to analyze said at least one user response to said challenge captured by said response capturing device to determine whether said at least one user response was correct (paragraph block(s) 0041); and a feedback module including instructions to provide feedback regarding said response to said challenge or regarding a manner of responding to said challenge based on an analysis conducted by execution of said instructions to analyze included in said response analysis module (paragraph block(s) 0018 and 0042).

Regarding claim 54, Wong teach wherein said challenge preparation module is adapted to process each challenge step to form a said projectable challenge step prior to initiating projection of any of said plurality of challenge steps (0041 and 0042).

Regarding claim 55, Wong teach wherein said challenge preparation module is adapted to process each challenge step during the projection of the previous challenge step (0043 and 0044).

Claims 32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20140030679 A1) and Hicks et al. (US 20150367233 A1) as applied to claim 27 above, and further in view of Cohen et al. (US 20170116881 A1).
Regarding claim 32, Wong and Hicks et al. do not explicitly teach wherein said housing includes a plurality of physical buttons forming a user interface, wherein said a non-transitory computer readable storage medium further has stored a user interface (UI) input analysis module including instructions for interpreting input provided via said user interface, and wherein said instructions to receive a selection include instructions to receive said selection of said selected challenge from said user interface, said selection being provided to said user interface by a user depressing at least one of said plurality of buttons.
Cohen et al. teach wherein said housing includes a plurality of physical buttons forming a user interface, wherein said a non-transitory computer readable storage medium further has stored a user interface (UI) input analysis module including instructions for interpreting input provided via said user interface, and wherein said instructions to receive a selection include instructions to receive said selection of said selected challenge from said user interface, said selection being provided to said user interface by a user depressing at least one of said plurality of buttons (paragraph block(s) 0250, 0255, 0270, 0375, and 0397).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cohen et al. with the teachings of Hicks et al. and Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain user interfaces that include pressing physical buttons), and the 

Regarding claim 35, Wong and Hicks et al. do not explicitly teach wherein at least one of said plurality of physical buttons enables said user to move from one of said plurality of challenge steps to another of said plurality of challenge steps; and wherein said UI input analysis module further includes instructions, to be carried out in response to receipt of input from said at least one button enabling said user to move between said plurality of challenge steps, to cause said projecting device to project said another of said plurality of challenge steps.
Cohen et al. teach wherein at least one of said plurality of physical buttons enables said user to move from one of said plurality of challenge steps to another of said plurality of challenge steps; and wherein said UI input analysis module further includes instructions, to be carried out in response to receipt of input from said at least one button enabling said user to move between said plurality of challenge steps, to cause said projecting device to project said another of said plurality of challenge steps (paragraph block(s) 0250, 0255, 0270, 0375, and 0397)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cohen et al. with the teachings of Hicks et al. and Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain user interfaces that include pressing physical buttons), and the 

Regarding claim 36, Wong and Hicks et al. do not explicitly wherein said at least one of said plurality of physical buttons has a first function when depressed briefly, and a section function when depressed for an extended duration, the first function being different from the second function.
Cohen et al. teach wherein said at least one of said plurality of physical buttons has a first function when depressed briefly, and a section function when depressed for an extended duration, the first function being different from the second function (paragraph block(s) 0250, 0255, 0270, 0375, and 0397)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cohen et al. with the teachings of Hicks et al. and Wong because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (computers are known to contain user interfaces that include pressing physical buttons), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Wong does not teach at least one projecting device adapted to project each of said plurality of challenge steps onto the projection surface according to a sequence of said plurality of challenge steps and a challenge preparation module including instructions to process said selected challenge in accordance with characteristics of at least one of said projecting device, a projection surface, and ambient conditions, to form, for each challenge step of the selected challenge, a projectable challenge step for projection by said at least one projecting device and to provide each said projectable challenge step, to said projecting device for projecting thereof according to said sequence of said plurality of challenge steps because Wong does not teach multiple steps.
First, applicant is not fully appreciating the reference for all that I teaches and actually mischaracterizes its teachings. For example, Applicant opines that according to paragraph [0031] of Wong, the challenge may be presented as a still image (i.e. not including multiple steps), that even if one were to consider a video as showing multiple frames each representing a "step," that in the prior art to Wong the challenge is only in the still image, and that a single image is not step by step. Applicant finally opines that the prior art to Wong does not provide multiple challenge steps as required in the claim. There is no basis for this conclusory statement. 
In contradistinction, Wong teaches breaking down the drawing of characters into multiple steps throughout the reference. For example, Wong teaches that the invention offers students a chance to repeat the exercises without the pitfalls involved with setting up working paper and gridlines and also offers these enhanced repetitions on proper working paper (paragraph block(s) 0019); that the system uses a computer containing traceable images, both still and motion, onto a student's working paper on a study desk and is able to demonstrate the proper sequence to achieve a certain artwork (paragraph block(s) 0016). It is clear that the system provides multiple challenge steps, which is further evidenced by Wong teaching that the system provides both dynamic and static feedback to the student. The dynamic feedback is provided continuously throughout the writing process, allowing the student to distinguish between where he or she has difficulties and where he or she writes properly (paragraph block(s) 0042).
Applicant continues to opine similarly that while the prior art to Wong indeed shows projecting of an image onto a surface for the user to trace, Wong does not explicitly disclose breaking the writing of a character into multiple steps, and projecting the steps in sequence, as required in claim 27 presented herein.
Again, Wong as cited above teaches making it easier for students to repeat the exercises without running into conventional pitfalls, demonstrating the proper sequences of strokes, displaying both still and motion traceable images, and providing dynamic feedback to students continuously throughout the writing process. It is unclear how the disclosure of Wong does not explicitly disclose breaking the writing of a character into multiple steps, and projecting the steps in sequence, as required.
Applicant also opines that Wong would be time-consuming, confusing, and inefficient for use by the user.
Applicant is reminded that a reference is valid for all that teaches including non-preferred embodiments (MPEP 2123).
The remainder of Applicant’s arguments appear to be based on or stem from the same issues already addressed above. There are also further arguments against Stebbings et al., which are rendered moot in light of the newly presented amendments that necessitated the new grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715